DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 

Double Patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 13, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3,4,5,8 and 9 of U.S. Patent No.10069586.  Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Claim 1 of 16/857236
Claim 1 US Patent 10069586
A method comprising:
A method configured to control an optical transmitter subsystem, comprising:
determining a start position of an upstream timeslot for transmitting an optical signal;
determining a start position of an upstream timeslot for transmitting optical signals; 
enabling one or more transmitter subsystem components at a time that is different than and  in advance of the start portion of time slot by instructing a particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position; and
See a note below

prior to an end position of the upstream timeslot, providing to at least one component of the one or more transmitter subsystem components, an instruction for the at least one component of the one or more transmitter subsystem components to deactivate.
See a note below
determining a first amount of time necessary to enable one or more modulation current sources to transition from a reduced energy state to a ready state where the one or more modulation current sources are capable of providing modulation currents to an optical transmitter; generating a first set of instructions that instructs the one or more  modulation current sources to activate at a first time corresponding to the  first amount of time prior to the start position of the upstream time slot;  
providing the first set of instructions to a modulation module that includes 
the one or more modulation current sources;  determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical 
transmitter;  generating a second set of instructions that instructs the one or 
more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time 
slot;  and providing the second set of instructions to a laser enable module 
that includes the one or more laser enable current sources. 
Claim 2: The method according to claim 1, further comprising: generating a third  set of instructions to disable the one or more modulation current sources  substantially at an end position of the upstream timeslot;  and providing the  third set of instructions to the modulation module.




It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Claim 1 of current application 16/857236 does not explicitly disclose the modulation current source but it would be obvious that the omission of modulation current source and its function is an obvious expedient if the remaining elements perform the same function as before and the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Further the different time of claim 1 corresponds to the “a second time” prior to the start position of the upstream time slot. Further claim 1 and claim 2 US Patent 10069586 does not explicitly disclose, “prior to an end position”, “deactivate” but claim 2 of US Patent 10069586 discloses, “to disable the one or more modulation current sources  substantially at an end position of the upstream timeslot; wherein disabling corresponds to the deactivation and the prior to an end position corresponds to the substantially at an end position.

Claim 2 of 16/857236
Claim 2 US Patent 10069586
The method according to claim 1, further comprising: disabling the one or more transmitter subsystem components at the end position of the upstream timeslot. 
The method according to claim 1, further comprising: generating a third  set of instructions to disable the one or more modulation current sources  substantially at an end position of the upstream timeslot;  and providing the  third set of instructions to the modulation module. 



Claim 3 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, further comprising biasing an optical transmitter at the start position of the upstream timeslot. 

determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical 
transmitter;  generating a second set of instructions that instructs the one or 
more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time 
slot;  and providing the second set of instructions to a laser enable module 
that includes the one or more laser enable current sources. 



Claim 4 of 16/857236
Claim 3 US Patent 10069586
The method according to claim 1, further comprising obtaining the start position and an end position from a downstream data transmission.
The method according to claim 1, further comprising obtaining the start position and an end position from a downstream data transmission.





Claim 5 of 16/857236
Claim 4 US Patent 10069586
The method according to claim 1, wherein the one or more transmitter 
subsystem components are associated with laser driver used in a Passive Optical Network (PON). 
The method according to claim 1, wherein the one or more modulation current sources are associated with laser driver used in a Passive Optical Network (PON). 





Claim 6 of 16/857236
Claim 5 US Patent 10069586
The method according to claim 1, wherein the one or more transmitter 
subsystem components are associated with an Optical Network Unit (ONU). 
 The method according to claim 1, wherein the one or more modulation current sources are associated with an Optical Network Unit (ONU). 





 
Claim 7 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, wherein said enabling includes 
determining an amount of time necessary to enable the one or more transmitter subsystem components, and initiating enabling of the one or more transmitter subsystem components based on the determined amount of time
determining a first amount of time necessary to enable one or more modulation current sources to transition from a reduced energy state to a ready state where the one or more modulation current sources are capable of providing modulation currents to an optical transmitter; generating a first set of instructions that instructs the one or more  modulation current sources to activate at a first time corresponding to the  first amount of time prior to the start position of the upstream time slot;  
providing the first set of instructions to a modulation module that includes 
the one or more modulation current sources;  determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical transmitter;  generating a second set of instructions that instructs the one or more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and providing the second set of instructions to a laser enable module that includes the one or more laser enable current sources. 




Claim 8 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, wherein said enabling includes 
enabling at least a current source associated with a laser enable module. 
determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical transmitter;  generating a second set of instructions that instructs the one or more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and providing the second set of instructions to a laser enable module that includes the one or more laser enable current sources.


Claim 9 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, wherein said enabling includes 
enabling at least a current source associated with a modulation module. 
determining a first amount of time necessary to enable one or more modulation current sources to transition from a reduced energy state to a ready state where the one or more modulation current sources are capable of providing modulation currents to an optical transmitter; generating a first set of instructions that instructs the one or more  modulation current sources to activate at a first time corresponding to the  first amount of time prior to the start position of the upstream time slot;  
providing the first set of instructions to a modulation module that includes 
the one or more modulation current sources;  determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical transmitter;  . 


 
Claim 13 16/857236
Claims 8,2 US Patent 10069586
An apparatus, comprising: 

An apparatus, comprising:
a storage to store a start position of an upstream timeslot;  
a storage circuit configured to store a start position of an upstream timeslot to transmit optical signals;
a prediction engine circuit to receive the start position stored in the storage; and
a prediction engine circuit configured to: receive the start position stored in the storage circuit; 
logic to receive instructions from the prediction engine, the instructions indicating a time that is different than and in advance of the start position of the upstream timeslot to initiate enabling at least one transmitter subsystem component by instructing a particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position of the upstream timeslot.
See a note below 

the instructions also including an instruction for at least one component of the one or more transmitter subsystem components to deactivate.

See a note below 

determine a first amount of time necessary to enable at least one modulation current source of an optical transmitter to transition from a reduced energy state to a ready state sufficient to supply a modulation current to the optical transmitter; generate a first set of instructions that  instructs the at least one modulation current source to activate at a first time corresponding to the first amount of time prior to the start position of  the upstream time slot;  and provide the first set of instructions to a 
modulation module that includes the at least one modulation current sources;  
determine a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a  bias current to the optical transmitter;  generate a second set of instructions  that instructs the one or more laser enable current sources to activate at a  second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and provide the second set of instructions to a laser enable module that includes the one or more laser enable current sources. 
Claim 2. The method according to claim 1, further comprising: generating a third  set of instructions to disable the one or more modulation current sources  substantially at an end position of the upstream timeslot;  and providing the  third set of instructions to the modulation module.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Claim 13 of current application 16/857236 does not explicitly disclose the modulation current source, the laser enable current source but it would be obvious that the omission of either modulation current source or the laser enable current source and its function is an obvious expedient if the remaining elements perform the same function as before and the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Further a time that is different of claim 1 corresponds to the “a second time” or “a first time” depending whether the transmitter subsystem component is a modulation current source or laser enable current sources prior to the start position of the upstream time slot. Further claim 8,2 US Patent 10069586 does not explicitly disclose, “deactivate”; but claim 2 of US Patent 10069586 discloses, “to disable the one or more modulation current sources  substantially at an end position of the upstream timeslot; wherein disabling corresponds to the deactivation



Claim 14 16/857236
Claim 8 US Patent 10069586
The apparatus according to claim 13, wherein the at least one transmitter subsystem component includes a modulation current source to provide a modulation current and a current source to provide an optical transmitter bias 
current. 
determine a first amount of time necessary to enable at least one modulation current source of an optical transmitter to transition from a reduced energy state to a ready state sufficient to supply a modulation current to the optical transmitter; generate a first set of instructions that  instructs the at least one modulation current source to activate at a first time corresponding to the first amount of time prior to the start position of  the upstream time slot;  and provide the first set of instructions to a 
modulation module that includes the at least one modulation current sources;  
determine a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a  bias current to the optical transmitter;  generate a second set of instructions  that instructs the one or more laser enable current sources to activate at a  second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and provide the second set of instructions to a laser enable module that includes the one or more laser enable current sources. 



Claim 16 16/857236
Claim 8 US Patent 10069586
The apparatus according to claim 13, further comprising an optical transmitter to transmit an upstream data burst at the start position of the upstream timeslot.
The apparatus according to claim 8, wherein the optical transmitter is 
configured to transmit an upstream data burst at the start position of the 
upstream timeslot. 



Claim 17 16/857236
Claim 8 US Patent 10069586
The apparatus according to claim 16, wherein the instructions further include the start position of the upstream timeslot, the logic to cause the at least one transmitter subsystem component to generate an output that enables the optical transmitter to transmit the upstream data burst at the start position of the upstream timeslot. 
determine a first amount of time necessary to enable at least one modulation current source of an optical transmitter to transition from a reduced energy state to a ready state sufficient to supply a modulation current to the optical transmitter; generate a first set of instructions that  instructs the at least one modulation current source to activate at a first time corresponding to the first amount of time prior to the start position of  the upstream time slot;  and provide the first set of instructions to a 
modulation module that includes the at least one modulation current sources;  
determine a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a  bias current to the optical transmitter;  generate a second set of instructions  that instructs the one or more laser enable current sources to activate at a  second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and provide the second set of instructions to a laser enable module that includes the one or more laser enable current sources.






Conclusion

4.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed below.

a. Kramer et al (US 2005/0041682) discloses an apparatus that reduces data burst in Ethernet passive optical network, see figure 8.

b. Kwon et al (US 2007/0116467) discloses a passive optical network in which the upstream modulated data is transmitted in a designated time slot, see figure 1.

c. Zhang et al (Scheduling hybrid WDM/TDM Passive Optical networks with Nonzero laser tuning time – 2011 attached) disclose a method to minimize packet delay and schedule length for the ONU by using non- zero laser tuning time, see figure 1. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636